DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Preliminary Amendment of 24 March 2020 is acknowledged and has been entered.
Claims 26-37 are currently pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 26-31, drawn to an immobilized enzyme reactor comprising superficially porous particles, classified in C12M21/18.
II. Claims 32-37, drawn to an immobilized enzyme reactor comprising non-porous particles, classified in C12M21/18.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect (Groups I and II utilize different supports (porous vs. nonporous) for the enzyme immobilization).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art due to their separate classification and/or their recognized divergent subject matter;
(b)    the inventions require a different field of search (e.g., searching different classes/subclasses or electronic sources, or employing different search queries);
(c)    the prior art applicable to one invention would not likely be applicable to another invention;
(d)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Deborah Vernon on 3 Dec. 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 26-31.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 32-37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 26-31 are considered here.

Claim Rejections - 35 USC § 112, 1st para. (written description)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 26-31 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 26-31 are drawn to an immobilized enzymatic reactor comprising “a solid stationary phase comprising superficially porous particles covalently linked to an enzyme … [which] provide support for digestion at chamber pressures between 2,000 and 15,000 psi”.  The claims do not limit the particles to any particular structure or type of particles, and as such encompass any possible materials, chemical structures, etc. capable of carrying out the claimed function.
In the case of a chemical/structural invention, adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties (MPEP 2163).  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus (Id.).  A “representative number of species” means that the species which are adequately described are representative of the entire genus (Id.). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (Id.).
 is a core composition comprising silica, a metal oxide or an organic-inorganic hybrid core comprising an aliphatic bridged silane wherein the aliphatic group of the aliphatic bridged silane is ethylene; W is hydrogen or hydroxyl; and Q is absent or is a functional group that minimizes electrostatic interactions, Van der Waals interactions, Hydrogen-bonding interactions or other interactions with an analyte (Spec., [0052]-[0080]).  The specification further describes "ethylene-bridged (BEH) particles” as a specific example of organic-inorganic hybrid particles that are known in the art as being commercially available via Waters Corporation (e.g., Spec., [0047], [0049]).  The specification does not describe a representative number of species sufficient to evidence possession of the genus of all possible particles capable of carrying out the recited high pressure functionality.  As such, the claims lack written description support in the specification as filed.

Claim Rejections - 35 USC § 112, 2nd para. (indefiniteness)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-31 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-31 are drawn to an immobilized enzymatic reactor comprising “a solid stationary phase comprising superficially porous particles covalently linked to an enzyme … [which] provide support for digestion at chamber pressures between 2,000 and 15,000 psi”.  Claims 26-31 merely recite a function or result achieved by the invention without reciting the particular structure, materials or steps that accomplish the function or achieve the result, and thus fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim (see MPEP 2173.05(g)).  The claims do not provide any particular structural features that correlate with the functionality at high pressures, and such functionality could potentially derive from a range of factors, including the type/species of enzyme, details of the chamber/apparatus, how the digestion is carried out, etc.  As such, one skilled in the art would not be reasonably apprised of the metes and bounds of the claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657